                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION
 KIMBERLY RENEE BRITTON,                           )
                                                   )
                               Plaintiff,          )
                                                   )
                      v.                           )      Case No. 4:21-00166-CV-RK
                                                   )
 JANET YELLEN, SECRETARY, US                       )
 DEPARTMENT OF THE TREASURY,                       )
 INTERNAL REVENUE SERVICE;                         )
                                                   )
                               Defendant.          )
                               ORDER DIRECTING SERVICE
       On March 15, 2021, Plaintiff filed her pro se Complaint and motion to proceed in forma
pauperis. The Court granted Plaintiff’s motion. (Doc. 3.) Within that Order, the Court directed
the Clerk of Court to direct issue of summons and process and deliver the same to the United States
Marshal for service upon Defendants pursuant to Rule 4 of the Federal Rules of Civil Procedure.
Plaintiff failed to provide the necessary addresses. The Court then issued an Order to Show Cause
to Plaintiff on June 23, 2021. (Doc. 8.) Plaintiff responded and has now provided additional
addresses. (Doc. 9.) Specifically, she has provided the address for the United States Department
of the Treasury, the United States Attorney General, and the United States Attorney for the
Western District of Missouri. (Id.) Plaintiff then filed an amended Complaint. (Doc. 10.)
Pursuant to the Court’s Order on March 15, 2021, the Court directs the Clerk of Court to direct
issue of summons and process, including the addresses provided by Plaintiff in Document 9, and
deliver the same to the United States Marshal for service upon Defendants pursuant to Rule 4 of
the Federal Rules of Civil Procedure.
       IT IS SO ORDERED.

                                             /s/ Roseann A. Ketchmark
                                             ROSEANN A. KETCHMARK, JUDGE
                                             UNITED STATES DISTRICT COURT

  DATED: July 8, 2021
